 Case 1:18-cr-00037-RGA Document 21 Filed 10/01/19 Page 1 of 1 PageID #: 70

                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE


UNITED STA TES OF AMERICA,                    )
                                              )
                   Plaintiff,                 )
       V.                                     )     CASE NO. CR 18-37-RGA
                                              )
PETERD. COKER                                 )
                                              )
                   Defendant.                 )


                        ORDER OF TEMPORARY DETENTION
                   PENDING HEARING ON REVOCATION OF RELEASE


               Upon motion of the Government, it is ORDERED that a Revocation Hearing

is set for Thursday, October 3, 2019 at 1:00 p.m. before the Honorable Jennifer L. Hall,

United States Magistrate Judge in Courtroom No. 2B, Boggs Federal Building, 844 North

King Street, Wilmington, Delaware.

              Pending this hearing, the defendant shall be held in custody by the United States

Marshal, or other custodial official (_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)

and produced for the hearing.




 October 1, 2019
       Date




                                                                  C50[1~[g)
                                                                   I OCT O1 l   2019
                                                                 US DISTRICT COURT
                                                               DISTRICT OF DEL,~WARE
